 WAREHOUSE FOODS PRICE CUTTER371Giant Markets, Inc. d/b/a Warehouse Foods PriceCutter and United Food and Commercial Work-ers Union, Local 464A, a/w United Food andCommercial Workers International Union,AFL-CIO, CLC. Case 22-CA-9953August 21, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEUpon a charge filed on May 6, 1980, by UnitedFood and Commercial Workers Union, Local464A, /w United Food and Commercial WorkersInternational Union, AFL-CIO, CLC, hereincalled the Union, and duly served on Giant Mar-kets, Inc., d/b/a Warehouse Foods Price Cutter,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 22, issued a complaintand notice of hearing on May 19, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on April 22,1980, following a Board election in Case 22-RC-8047, the Union was duly certified as the exclusivecollective-bargaining representative of Respon-dent's employees in the unit found appropriate;'and that, commencing on or about April 28, 1980,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collec-tively with the Union as the exclusive bargainingrepresentative, although the Union has requestedand is requesting it to do so. On May 30, 1980, Re-spondent filed its answer to the complaint admit-ting in part, and denying in part, the allegations inthe complaint.On June 18, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on June 24, 1980,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. RespondentOfficial notice is taken of the record in the representation proceed-ing, Case 22-RC-8047, as the term "record" is defined in Secs. 102 68and 102.69(g) of the Board's Rules and Regulations. Series 8, as amendedSee LTV Electrosystems. Inc, 166 NLRB 938 (1967), enfd .388 F 2d 683(4th Cir. 1968): Golden Age Beverage Co., 167 NLRB 151 (1967), enfd 415F.2d 26 (5th Cir. 1969); Iniertype Co. Penello, 269 F.Supp 573(D.C.Va 1967); Follett Corp., 164 NLRB 378 (1967), enfd 397 F2d 91(7th Cir 1968); Sec 9(d) of the NLRA, as amended251 NLRB No. 51thereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRespondent's answer, in substance, attacks thevalidity of the Union's certification on the basis ofthe unit determination in the underlying representa-tion case, which, it claims, was erroneous. TheGeneral Counsel argues that all material issueshave previously been decided. We agree with theGeneral Counsel.Our review of the record herein, including therecord in Case 22-RC-8047, reveals that on Janu-ary 29, 1980, the Regional Director for Region 22issued a Decision and Direction of Election findingappropriate a unit consisting of essentially all meatdepartment employees at Respondent'sLedgewood, New Jersey, store. Thereafter, Re-spondent timely requested review of the Decision,contending that the Regional Director's unit deter-mination was erroneous, and that there was a con-tract bar to the election. On February 26, 1980, theBoard denied Respondent's request for review, andan election was conducted on April 10, 1980,among the employees in the unit found appropriate.The tally of ballots showed that, of approximatelyeight eligible voters, eight cast valid ballots for,and none against, the Union. No ballots were castfor the intervening labor organization, the GiantMarkets Employees' Association, and there wereno challenged ballots. No objections to the electionwere filed, and, on April 22, 1980, the Union wascertified as the bargaining representative of the em-ployees in the unit found appropriate.Respondent in its answer denies that the Union isa labor organization within the meaning of Section2(5) of the Act. At the hearing in Case 22-RC-8047, Respondent stipulated to the labor organiza-tion status of the Union. Accordingly, in his Deci-sion and Direction of Election the Regional Direc-tor found the Union to be a labor organizationwithin the meaning of Section 2(5) of the Act, andRespondent did not request review of this determi-nation. We therefore find that Respondent's denialof this allegation of the complaint raises no issuewarranting a hearing.Respondent also denies that the Union requestedit to bargain and that it refused to do so. Attachedto and made a part of the General Counsel'sMotion for Summary Judgment is a copy of a 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDletter dated April 15, 1980, addressed to Respon-dent's attorney and purporting to be a request bythe Union for bargaining. Also attached to andmade a part of the General Counsel's Motion forSummary Judgment is a copy of a letter datedApril 28, 1980, purporting to be from Respondent'sattorney, acknowledging receipt of the April 15letter and declining to bargain with the Union. Inits response to the General Counsel's motion, Re-spondent does not controvert the contents or re-ceipt of the Union's letter of April 15, 1980, ordemonstrate any grounds for questioning its au-thenticity. Nor does Respondent deny that it sentthe April 28, 1980, letter to the Union. In light ofthese facts, we find that the April 15, 1980, letterrequesting bargaining was sent to Respondent, thatRespondent in turn sent the April 28, 1980, letterto the Union, and that therefore there is no issue offact justifying a hearing.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent Giant Markets, Inc., d/b/a Ware-house Foods Price Cutter, is a Pennsylvania corpo-ration engaged in the retail sale of food and relatedproducts at its principal office and place of businessin Scranton, Pennsylvania, and at various otherretail stores in the States of Pennsylvania, NewYork, and New Jersey. Respondent's Ledgewood,New Jersey, store is the only facility involved inthis proceeding. During the 12 months precedingissuance of the complaint, a representative period,Respondent, in the course and conduct of its busi-2 See Pittshurgh Plate Glass Co. v NVLRB.. 313 US. 146. 162(1941);Rules and Regulations of the Board. Secs. 102.67(f and 102.69(c).ness operations, derived gross revenue in excess of$500,000. During the same period, Respondentshipped and transported products valued in excessof $50,000 from its place of business in interstatecommerce directly to States of the United Statesother than the State of New Jersey, and receivedgoods valued in excess of $50,000 which weretransported to its place of business in interstatecommerce directly form States of the United Statesother than the State of New Jersey.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Food and Commercial Workers Union,Local 464A, a/w United Food and CommercialWorkers International Union, AFL-CIO, CLC, is alabor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time meat de-partment employees, including the meat de-partment head, employed by Respondent at itsLedgewood, New Jersey, store, but excludingall office clerical employees, professional em-ployees, guards and supervisors as defined inthe Act, and all other selling and non-sellingemployees.2. The certificationOn April 10, 1980, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 22, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton April 22, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act. WAREHOUSE FOODS PRICE CUTTER373B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 15, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 28, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceApril 28, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the'entire record, makes the following:CONCLUSIONS OF LAW1. Giant Markets, Inc. d/b/a Warehouse FoodsPrice Cutter is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2. United Food and Commercial Workers Union,Local 464A, a/w United Food and CommercialWorkers International Union, AFL-CIO, CLC, is alabor organization within the meaning of Section2(5) of the Act.3. All full-time and regular part-time meat de-partment employees, including the meat depart-ment head, employed by Respondent at itsLedgewood, New Jersey, store, but excluding alloffice clerical employees, professional employees,guards and supervisors as defined in the Act, andall other selling and nonselling employees, consti-tute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since April 22, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about April 28, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Giant Markets, Inc. d/b/a Warehouse Foods PriceCutter, Ledgewood, New Jersey, its officers,agents, successors, and assigns, shall:1. Cease and desist from: 374DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with United Food andCommercial Workers Union, Local 464A, a/wUnited Food and Commercial Workers Internation-al Union, AFL-CIO, CLC, as the exclusive bar-gaining representative of its employees in the fol-lowing appropriate unit:All full-time and regular part-time meat de-partment employees, including the meat de-partment head, employed by Respondent at itsLedgwood, New Jersey, store, but excludingall office clerical employees, professional em-ployees, guards and supervisors as defined inthe Act, and all other selling and non-sellingemployees.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Ledgewood, New Jersey, storecopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 22, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 22,in writing, within 20 days from the date of this3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Relations Board "Order, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith United Food and Commercial WorkersUnion, Local 464A, a/w United Food andCommercial Workers International Union,AFL-CIO, CLC, as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time meat de-partment employees, including the meat de-partment head, employed by us at ourLedgewood, New Jersey, store, but exclud-ing all office clerical employees, professionalemployees, guards and supervisors as de-fined in the Act, and all other selling andnon-selling employees.GIANT MARKETS, INC. D/B/A WARE-HOUSE FOODS PRICE CUTTER